Citation Nr: 9908726	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  98-07 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran served on active duty from 
June 1965 to January 1969. 

In his March 1998 substantive appeal, the veteran requested 
an appeal hearing before a hearing officer.  However, in 
correspondence from the veteran's representative to the RO 
dated October 1998, the representative indicated on behalf of 
the veteran that he no longer wished to have such a hearing.  
Therefore, pursuant to 38 C.F.R. § 20.704(d),(e) (1998), the 
veteran's March 1998 hearing request is considered withdrawn.


REMAND

In a May 1991 rating decision, the RO awarded the veteran 
service connection and a 10 percent disability evaluation for 
PTSD under Diagnostic Code 9411 effective February 1991.  
Subsequently, in a December 1997 rating decision, such award 
was increased to a 50 percent disability evaluation.  At 
present, as the veteran believes his PTSD is more disabling 
than currently evaluated, his case is before the Board for 
appellate review.  However, as the Board deems that 
additional development is necessary prior to final 
adjudication, this case is remanded to the RO.

In this regard, the Board notes that, in his January 1998 
Notice of Disagreement, the veteran indicated that he had 
been receiving psychiatric treatment from Dr. Jay Liss, as 
well as requested that the VA obtain and consider his 
treatment records from Dr. Liss.  However, as the claims file 
does not contain any indication that the RO has attempted to 
obtain these records and as the Board deems that any such 
records would be necessary for appellate review, the RO 
should attempt to obtain and incorporate such records into 
the veteran's file.

Furthermore, the Board notes that, in January 1999, 
additional VA records relating to the veteran's treatment at 
the VA Medical Center in Denver, Colorado, dated from 
November 1998 to December 1998 were received.  However, the 
RO has not had an opportunity to review such evidence and no 
waiver of RO consideration is of record.  See 38 C.F.R. 
§ 20.1304(c) (1998).

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran 
and request him to complete VA Form 21-
4142 (Authorization for the Release of 
Information) for Dr. Jay Liss.  
Subsequently, the RO should attempt to 
obtain the veteran's treatment records 
from Dr. Liss and associate them with 
the claims file.  If the search for the 
veteran's treatment records is negative, 
documentation to that effect should be 
placed in the veteran's claims folder.

2.  After completion of the above 
development, the RO should readjudicate 
the veteran's claim in light of any 
additional evidence, including the 
evidence forwarded to the Board in 
January 1999.  If the determination 
remains adverse to the veteran, he 
should be furnished with a Supplemental 
Statement of the Case and be afforded an 
opportunity to respond thereto.








Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information.  The 
Board does not intimate any opinion, either factual or legal, 
as to the ultimate disposition in this case.  No action is 
required of the veteran until he is notified by the RO.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 4 -


